Citation Nr: 1016782	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  07-03 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bronchial asthma 
with remote exacerbation, claimed as a respiratory condition.

2.  Entitlement to service connection for a rectoanal 
condition, to include hemorrhoids and/or anal fistula.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran has verified active duty service in the United 
States Navy from June 1988 to May 1992.  The Veteran then 
served as a member of the Army National Guard, and was 
activated for service in support of Operation Iraqi Freedom 
from February 2003 to June 2004.  The record reflects that 
the Veteran may also have served on active duty from January 
to April 2001, and served in an Active Duty for Training 
(ACDUTRA) capacity at other times during his National Guard 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision issued 
in March 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Little Rock, Arkansas which denied 
entitlement to the benefits currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Little Rock, Arkansas in 
December 2007 to present testimony on the issues on appeal.  
He submitted additional evidence at that time, with a waiver 
of RO consideration of that evidence.  The hearing transcript 
has been associated with the claims file.

This appeal was subject to a prior remand by the Board in 
October 2008 to ensure compliance with due process 
requirements.  With respect to the issue of service 
connection for a rectoanal condition, the evidentiary record 
has not been developed in compliance with prior Board remand 
instructions and must therefore be remanded again to complete 
the requested development pursuant to the instructions below.  
With respect to the issue of service connection for asthma, 
the Board finds sufficient evidence of record to grant 
entitlement to the benefit sought, therefore there can be no 
prejudice to the Veteran to proceed with a determination as 
to that issue, notwithstanding any noncompliance with prior 
remand instructions.  
The issue of service connection for a rectoanal condition, to 
include hemorrhoids and/or anal fistula, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's childhood asthma pre-existed military 
service.

2.  Resolving any reasonable doubt in favor of the Veteran, 
asthma increased in severity during active military service.  


CONCLUSION OF LAW

Bronchial asthma with remote exacerbation was incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  

As will be discussed in full below, the Board finds that 
service connection for bronchial asthma is warranted; 
therefore, a full discussion of whether VA met these duties 
is not needed as no prejudice can flow to the Veteran from 
any notice or assistance error based upon the full grant of 
the benefit sought.  It is important to note, however, that 
the AOJ provided notice with respect to the process by which 
an initial disability rating and effective date is 
established in correspondence dated in June 2006.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

The Veteran seeks service connection for asthma, claimed as a 
respiratory condition, which he contends was aggravated by 
his military service, specifically due to environmental 
hazards in the Persian Gulf.  In order to establish direct 
service connection, three elements must be established.  
There must be medical evidence of a current disability; 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 38 C.F.R. 
§ 3.303 (2009); Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Barr v. Nicholson, 21 Vet. App. 303, 308 
(2007) (holding that the type of evidence that will suffice 
to demonstrate entitlement to service connection, and the 
determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the 
type of disability claimed).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2009); Green v. Derwinski, 1 
Vet. App. 320 (1991).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability did not increase in severity during service based 
upon all the evidence of record pertaining to the 
manifestations of the disability before, during, and after 
service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 
(2009).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates both that the disease or injury existed before 
acceptance and enrollment, and that it was not aggravated by 
such service.  38 U.S.C.A. 
§§ 1111, 1137 (West 2002); see also Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir., 2004).  If the government fails to 
rebut the presumption of soundness under section 1111, the 
Veteran's claim is one for service connection rather than for 
service-connected aggravation.  Id. 

In the instant case, the Veteran has regularly admitted to 
having asthma as a child.  See, e.g.,  Reports of Medical 
History from service treatment records, August 1999 (showing 
childhood asthma with "flare up" one year prior), April 
1994 (showing asthma at ages 4, 5, and 9 years, then 
treatment by pills until age 12), April 1992 (showing 
childhood asthma with occasional wheezing but no recent 
medication), & May 1988 (showing asthma to age 10 reported on 
initial enlistment).  Furthermore, asthma was noted by the 
examining physician at the time of the Veteran's enlistment 
in the Army National Guard in April 1994.  Service treatment 
records.  Thus, asthma is shown to be a preservice disability 
for the purpose of the present claim.  38 U.S.C.A. § 1111.  
The question that remains is whether the Veteran's pre-
existing asthma increased in severity during his military 
service due to causes other than the natural progression of 
disease.  38 C.F.R. § 3.306.  

In response to that question, there are two opposing medical 
opinions of record.  Dr. RM, the Veteran's private physician, 
stated the Veteran had been treated for persistent 
respiratory problems, and was short of breath and wheezing at 
the time of treatment in September 2007.  The Veteran's 
spirometry studies were said to show a pattern consistent 
with asthma.  The physician concurred with the Veteran that 
environmental conditions in Iraq "may very well have 
contributed" to the Veteran's respiratory disorder, as 
opposed to natural progression of disease.  Private opinion 
letter, December 2007.

Upon VA examination in April 2009, the examiner diagnosed 
asthma and determined that the condition existed prior to 
military service.  However, he opined that the Veteran's 
asthma was not aggravated during his service in the Persian 
Gulf or any other time during active service.  The VA 
examiner believed that any increase in severity of asthma has 
been a natural progression of the disease.  VA examination, 
April 2009.  

In assessing medical evidence, whether a physician provides a 
basis for his medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Here, neither opining physician provided a medical 
rationale for the opinion offered, or provided greater 
substantiating evidence in support of his opinion.  Thus, the 
Board regards the medical evidence as being in relative 
equipoise as to a determination of whether the Veteran's pre-
service asthma increased in severity during his active duty 
military service.  Under the circumstances, where there is an 
approximate balance between the positive and negative 
evidence, the benefit of the doubt is given to the Veteran.  
38 C.F.R. § 3.102 (2009).  On this basis, service connection 
for bronchial asthma is warranted.  


ORDER

Service connection for bronchial asthma with remote 
exacerbation is granted.  


	REMAND	

Prior to addressing the Veteran's remaining claim, previously 
adjudicated as entitlement to service connection for 
hemorrhoids, the Board must acknowledge the recent ruling in 
Clemons v. Shinseki, which clarified how the Board should 
analyze claims for a given medical condition.  The Court of 
Appeals for Veterans Claims determined that a claim is not 
limited only to a diagnosis listed on a claims form, but must 
rather be considered a general claim for compensation for the 
affliction posed by symptoms reasonably encompassed by the 
listed diagnosis.  Clemons v. Shinseki, 23 Vet. App. 1, 5 
(2009).  Therefore, the Board will analyze the Veteran's 
current claim as a claim for service connection for a 
rectoanal condition, to include hemorrhoids and/or anal 
fistula.  

A review of the record reveals that additional evidentiary 
development is required before this issue is ready for Board 
adjudication.  See 38 C.F.R. § 19.9 (2009).  Although the 
Board sincerely regrets the delay, it is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

Specifically, the Board previously remanded this issue for 
evidentiary development that consisted of, inter alia, 
verification of all active duty service dates and provision 
of a list of those service dates to an examining physician 
who was then requested to determine whether the claimed 
condition pre-existed any such period of active service.  The 
examiner's determination as to this issue was to include 
consideration of a noted instance of rectal bleeding in 
November 1999.  Additional opinions were then requested 
depending upon the outcome of the examiner's determination as 
to whether the question was one of incurrence or aggravation 
of a rectoanal condition during service.  See Board remand 
instructions, October 2008.  

The record does not reflect that a verified list of active 
duty service dates, to include ACDUTRA service, has been 
compiled to date, nor that any such list was provided to the 
examining physician as instructed.  The examiner did not 
establish an approximate date of onset for hemorrhoids, and 
he failed to discuss the November 1999 instance of rectal 
bleeding described in the prior remand.  Finally, and most 
importantly, the April 2009 examiner did not provide any 
medical rationale for his opinion that the Veteran's 
diagnosed hemorrhoids were not related to his active duty 
service.  

As a remand by the Board confers on the claimant, as a matter 
of law, the right to compliance with the remand orders, the 
Veteran must be afforded an additional examination to include 
the specific determinations requested.  See Stegall v. West, 
11 Vet. App. 268 (1998).  In this regard, the examiner should 
consider the Veteran's statements regarding the occurrence of 
rectal pain and bleeding during service.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (holding that an 
examination was inadequate where the examiner did not comment 
on the Veteran's report of in-service injury but relied on 
the service medical records to provide a negative opinion).  

Accordingly, the case is REMANDED for the following action:

1.  Prepare a listing of all periods of 
this Veteran's active military service, 
to include regular active duty and active 
duty for training (ACDUTRA) periods.  See 
National Guard Retirement Points History 
Statements within claims file.  Any 
additional records used to prepare the 
requested listing must be associated with 
the claims file.  If the RO/AMC is unable 
to determine all active duty dates, a 
memorandum discussing why such a 
determination could not be made should be 
associated with the claims file.  Any 
attempts to obtain additional records, 
including those which may ultimately 
prove unsuccessful, must be documented in 
the claims folder.

2.  After completion of the list of 
active military service dates, schedule 
the Veteran for a VA rectoanal 
examination.  The Veteran's claims file 
and a copy of this remand should be 
made available to the examiner for 
review.  All necessary studies and 
tests must be conducted.  An adequate 
supporting rationale must be provided 
for each opinion offered.  

The examiner is then requested to:
(a)  State all currently diagnosed 
rectoanal disabilities, explicitly 
including or excluding hemorrhoids and 
anal fistula;

(b)  Consider and discuss the Veteran's 
lay history with regard to any symptoms 
of rectal pain, bleeding, or other 
associated observable symptomatology 
during service;

(c)  Consider and discuss the November 
1999 notation of rectal bleeding in the 
Veteran's private treatment records and 
determine if a diagnosed rectoanal 
condition existed after the Veteran's 
period of service ending in 1992;  

(d)  To the extent possible, identify 
the approximate date of onset for any 
chronic acquired disability identified 
in (a), at least specifying onset 
during military service, prior to a 
period of active service, or since 
active military service  (The RO should 
provide the examiner with a list of the 
Veteran's periods of active duty and 
active duty for training to facilitate 
this discussion);

(e)  If the examiner determines that a 
currently diagnosed rectoanal condition 
did exist prior to a period of active 
duty for training or active duty, the 
examiner should opine, with adequate 
supporting rationale, as to whether it 
as at least as likely as not 
(probability of 50 percent or greater) 
that the rectoanal condition was 
aggravated or permanently worsened 
beyond a natural progression, as a 
result of the Veteran's subsequent 
active duty for training or active duty 
service.

The examiner should note that 
aggravation is defined for legal 
purposes as a permanent worsening of 
the underlying condition versus a 
temporary flare-up of symptoms.  

(f)  If the examiner determines that 
the Veteran's hemorrhoids did not exist 
prior to entry into active military 
service, the examiner should opine, 
with an adequate supporting rationale, 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that a currently diagnosed 
rectoanal disability was incurred in or 
aggravated by active duty for training, 
or active military service.  

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
completed in compliance with the 
instructions herein, and that no other 
notification or development action is 
needed in addition to that directed 
above.  If further action is required, it 
should be undertaken prior to further 
claims adjudication.  

4.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the Veteran, he and his 
representative must be furnished a 
Supplemental Statement of the Case which 
addresses all evidence associated with 
the claims file since the last Statement 
of the Case.  The Veteran and his 
representative must be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


